Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.


Response to Arguments
	Applicant argues that Kupyn does not teach the “unclean image” being “an altered image”.  Examiner includes the reference of O’Leary to better clarify this point, in which the “altered image” could be understood in at least in two ways:
1)  O’Leary pg 7 teaches capturing a blurry image, and pg 8 outlines an image deblurring process which recovers an “inexact original image”, that, is an “unclean image”.  O’Leary explains this is due to defects in the recording process, approximation errors, and truncation errors – all of which alter the ideal original image.   Due to these defects and errors, the inexact recovered image can be called an “altered image” relative to the exact original image, which could have been recovered if there were no said defects.  
2)  Alternatively, since O’Leary’s recovered image is different from the captured blurry image described in pg 7, the recovered image can be considered “altered” relative to the captured blurry image.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.  Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kupyn (“DeblurGAN: Blind Motion Deblurring Using Conditional Adversarial Networks”, CVPR 2018) in view of Szegedy (Going Deeper with Convolutions, CVPR 2015) in further view of Brownlee (“A Gentle Introduction to Generative Adversarial Networks”, Generative Adversarial Networks, June 2019) and in further view of O’Leary (Deblurring Digital Images, University of Maryland, 2012)

As for claim 1, Kupyn teaches
A method for training an image processing device to detect perturbed images, the image processing device having a hardware processor encoded with a neural network architecture, the method comprising:
receiving, in a receiving unit of the image processing device, an image dataset; (Kupyn ch 4, Motion Blur, a pair of corresponding sharp and blurred images; a set of such pairs for training;  Fig 4, Blurred, Restored, and corresponding Sharp image)
extracting, via the neural network architecture of the hardware processor, image features from the image dataset; (feature maps fi(Is) and fi((i,j))
..
training the neural network architecture to identify an unclean image by evaluating the concatenated image features of the image vector at first and second layers of a plurality of fully connected layers in the neural network architecture based on an amount of deviation in the image features from image features learned from one or more clean images as determined at each fully connected layer;  (Fig 4, ch 3.1 par 2, Perceptual loss function, calculates difference, i.e. “deviation”, between features maps of the sharp, i.e. “clean”, image, and the restored, i.e. “unclean”, image - the restoration of the image in most cases is not perfect, therefore the restored image can be called “unclean image”; )
Kupyn does not explicitly teach, Szegedy however teaches
concatenating, via the neural network architecture of the hardware processor, the image features of the image dataset to form an image vector (Szegedy, ch 4, par 1, Fig 2, Fig 3);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the deblurring method of Kupyn, by including the specifics of a convolutional neural network implementation taught by Szegedy, as both pertain to the art of applying Convolutional Neural Networks to images.  The motivation to do so would have been, Kupyn utilizes a CNN to create the said feature maps, however does not discuss all the details of implementing a standard CNN.  Szegedy teaches an example CNN architecture in more detail, including concatenating filter outputs into a single output vector.
The combination of Kupyn and Szegedy does not explicitly teach, Brownlee however teaches
classifying, via the neural network architecture, the image dataset based on the evaluation; (Brownlee pg 10 Figure, Discriminator classifies the sample)
determining, via the neural network architecture, whether a classification result is correct (classification is “Real” or “Fake”); and
adjusting one or more nodes of the neural network architecture, one or more connections between respective pairs of nodes of the neural network architecture, or a combination of the one or more nodes and the one or more connections based on the classification result. (Brownlee pg 10 Figure, Discriminator and Generator models are updated, based on whether classification was Real or Fake)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Kupyn and Szegedy, to further include specifics of the Generative-Adversarial Networks as taught by Brownlee, as all pertain to processing images with neural networks.  The motivation to do so would have been, Kupyn teaches retraining the Discriminator models based on the perceptual loss, but does not provide the specifics;  Brownlee specifically teaches under what conditions the Discriminator network is updated.
the combination of Kupyn, Szegedy and Brownlee does not explicitly teach, O’Leary however teaches
	wherein the unclean image is an altered image (please see Response to Arguments for detail discussion)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Kupyn, Szegedy and Brownlee to further include the Image Deblurring explanation of O’Leary, as all pertain to enhancement of digital images.  The motivation to do so would have been, Kupyn teaches image deblurring, but does not fully describe in what way does the deblurring process improve the images.  O’Leary offers more details on why images are blurry and how does the deblurring process improve them.

As for claim 2, the combination of Kupyn, Szegedy, Brownlee and O’Leary teaches 
filtering the extracted image features prior to the image features being concatenated (Szegedy Fig 2b teaches a number of convolution filters prior to the Concatenation step)


As for claim 3, the combination of Kupyn, Szegedy, Brownlee and O’Leary teaches 
the neural network architecture includes a third layer connected to at least the first and second layers (Kupyn Fig 3, teaches multiple layers of the GAN generator architecture; also Szegedy Fig 3, multiple layers; either teaching would be obvious to apply to the Discriminator model as well), the method comprising: 
classifying the image dataset based on a binary output of the third layer (it would be obvious to apply the layers of Kupyn or Szegedy to the classification of Brownlee, as the layers of Brownlee’s Discriminator may be specified by a common Convolutional Neural Network architecture such as Kupyn or Szegedy)

As for claim 9, the combination of Kupyn, Szegedy, Brownlee and O’Leary teaches 
if the classification result is determined to be incorrect, then the image data set is reclassified according to an identified correct classification (Brownlee pg 10 Figure, upon decision “Real”, the Discriminator model is updated – “Real” in this case can be considered an “incorrect” classification, since the Discriminator is trying to determine if an image was generated or not – and all of them are generated;  in either case, the classification occurs again, and as can be seen from Kupyn Fig 4, every Discriminator iteration utilizes “Sharp”, i.e. “correct”, images)


As for claim 10, the combination of Kupyn, Szegedy, Brownlee and O’Leary teaches 
training the neural network to recognize the image data set according the reclassification (Brownlee pg 10 Figure, the Discriminator model is updated, i.e. “retrained”)


B.	 Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kupyn, Szegedy and Brownlee and O’Leary, in further view of Wang (Perceptual Adversarial Networks for Image-to-Image Transformation, IEEE 2018)

As for claim 4, the combination of Kupyn, Szegedy, Brownlee and O’Leary does not specifically teach, Wang however teaches
the binary output of the third layer is based on a comparison of the amount of deviation to a specified threshold (Wang, Ch IIIB eq 5, teaches a threshold “m” used for determining Discriminator Loss function)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Kupyn, Szegedy, Brownlee and O’Leary, to further include the threshold taught by Wang.  The motivation to do so would have been, Brownlee teaches a binary classification into “Real/Fake” but does not include the specifics of how to do so.  Wang teaches an obvious method of using a threshold for an analogous purpose.

As for claim 5, the combination of Kupyn, Szegedy, Brownlee, O’Leary and Wang teaches 
the comparison determines whether the amount of deviation is below the specified threshold (Wang, first full paragraph below eq 5, teaches updating the Discriminator when the discrepancy is less than the positive margin m, i.e. “threshold”, the Discriminator is updated)

As for claim 6 the combination of Kupyn, Szegedy, Brownlee, O’Leary and Wang teaches 
the comparison determines whether the amount of deviation meets the specified threshold (Wang, from the first full par below eq 5, it follows that if the discrepancy is equal or greater than the threshold “m”, the Discriminator is not updated)

As for claim 7 the combination of Kupyn, Szegedy, Brownlee, O’Leary and Wang teaches
the comparison determines whether the amount of deviation exceeds the specified threshold (Wang, from the first full par below eq 5, it follows that if the discrepancy is equal or greater than the threshold “m”, the Discriminator is not updated)

As for claim 8 the combination of Kupyn, Szegedy, Brownlee, O’Leary and Wang teaches 
adjusting the specified threshold for determining whether an image of the image data set is clean or unclean (it is inherently required that the threshold “m”, discussed above, would be assigned a value at some point, i.e. “adjusted”)


C.	 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kupyn, Szegedy, Brownlee and O’Leary, in further view of Thalles (A Short Introduction to Generative Adversarial Networks, https://sthalles.github.io/ 2017)


As for claim 11, the combination of Kupyn, Szegedy, Brownlee and O’Leary does not specifically teach, Thalles however teaches
the third layer holds composite and aggregated information from the first and second layers (Thalles, Fig 1, ch “Discriminator” teaches a discriminator module with 4 convolutional layers; each layer receives input from the preceding layer and applies convolution operations to it, thus contains “composite and aggregated information” from previous layers); for assessing an amount of deviation between the image vector of features and expected features in the image “the image vector” corresponds to the “Restored” images in Kupyn’s Fig 4, and the “expected features” correspond to the “Sharp” ground-truth image in the Fig 4; it would be obvious to apply the CNN layers of Thalles’ discriminator to Kupyn’s Fig 4 Discriminator, as discussed below)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Kupyn, Szegedy, Brownlee and O’Leary, to further incorporate features of Thalles, as all pertain to processing images with neural networks.  The motivation to do so would have been, Kupyn Fig. 4, teaches a Critic/Discriminator module, and illustrates multiple layers of the module, however does not provide details of the layers.  Thalles discloses a more detail teaching of a typical implementation of Generative Adversarial Networks and the Discriminator module in particular.

As for claim 12, the combination of Kupyn, Szegedy, Brownlee, O’Leary and Thalles teaches
the expected features are learned from training (Thalles, Fig 1, Discriminator layers are trained on the Training Set (ground truth) and generated/Fake images)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669